DETAILED ACTION
Status of Claims
	Claims 1-4, 6-18 and 21-23 are pending.
	Claims 5 and 19-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 February 2021 and 30 March 2021 were filed with or after the mailing date of the request for continued examination on 24 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew D. Epstein on 8 April 2021.

The application has been amended as follows: 

Please re-write claim 10 as follows:
Claim 10. A method of forming a heat exchanger, the method comprising: 
attaching at least one sacrificial mold having an outer surface to a base plate, wherein the at least one sacrificial mold includes a set of return manifolds, at least one manifold connection, and a set of fluid passage channel structures; 
electroforming a single metallic layer over exposed outer surfaces of the base plate and the outer surface of the sacrificial mold with a set of anodes including at least two anodes, wherein the electroforming includes controlling an amount of a first specified metal or a crystalline formation in a first zone of the single metallic layer with a first anode of the set of anodes to form a first portion of the heat exchanger, and controlling an amount of a second specified metal or a crystalline formation in a second zone of the single metallic layer with a second anode of the set of anodes to form a second portion of the heat exchanger, the first zone 
removing the at least one sacrificial mold to define the heat exchanger having a unitary component including the first portion and the second portion and a set of fluid passages at least some of which are fluidly coupled via the set of return manifolds.

Please re-write claim 17 as follows:
Claim 17.  The method of claim 13 wherein the electroforming the single metallic layer comprises utilizing multiple power supplies for at least some anodes of the set of anodes. 

Allowable Subject Matter
Claims 1-4, 6-18 and 21-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art or any combination of the prior art does not disclose or render obvious the combination of claim limitations of claims 1 and 10, separately.  Regarding claim 1, the prior art does not disclose coupling a base plate and a manifold section to a sacrificial mold…the sacrificial mold including a set of return manifolds, at least one manifold connection, and a set of fluid passage channel structures… electroforming over the outer surface of the sacrificial mold and the base plate…with each discrete zone of the at least two discrete zones having differing local material properties within a single layer, the discrete zones having the differing local material properties realized by controlling a local concentration or a crystalline formation during the 
The closest prior art includes the teachings of Tomantschger et al. (US 2009/0159451) which discloses varying material properties within a single layer as previously described (Office action dated 3 November 2020).  Tomantschger et al. do not disclose the claimed heat exchanger comprising return manifolds, at least one manifold connection and a set of fluid passage channel structures.   Subramanian et al. (US 2003/0026697) disclose electroforming a cooling feature (28) having different properties [0028]-[0029], however, the different properties are not within a single layer as claimed.  Banham et al. (US 2007/0134908) disclose electroforming a heat transfer system (abstract), however, Banham et al. do not disclose the differing local material properties in a single layer as claimed.  Pascall et al. (US 2017/0049008) disclose electroplating a preform to form a heat sink [0033], however, Pascall et al. fail to disclose the differing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Stefanie S Wittenberg/          Primary Examiner, Art Unit 1795